DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
	Preliminary amendments to the claims filed on 30 September 2020 are herein acknowledged.  Claims 11-19 have been canceled and Claims 20-24 have been added as new claims. In sum, Claims 1-10 and 20-24 remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 20 and 22 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 20, the phrase “which ferrule” in Line 1 should be changed to “which the ferrule.”
Regarding Claim 22, the phrase “from ultrasound sensor” in Line 2 should be changed to “from the ultrasound sensor.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether the term “external” such as in “an external surface” refers to a surface that is considered external due to its position relative to other surfaces or a surface that is not covered by other parts/surfaces of the same structure. For the purpose of advancing the prosecution, the Examiner will assume that the term “external” refers to any surfaces of a structure are not fully covered by being in direct contact with other parts/surfaces of the same.
Regarding Claim 5, it is unclear whether “a material layer” refers to “the continuous material layer” as claimed in Claim 1, or refers to a material layer other than “the continuous material layer,” or refers to a material layer that may include or be a part of “the continuous material layer” as recited in Claim 1. For the purpose of advancing the prosecution, the Examiner will assume that “a material layer” can be any types of layers mentioned above.
Regarding Claim 20, it is unclear whether “a heat transmission path” in Line 4 refers to “the  heat transmission path of the continuous material level” as recited in Claim 1 or any other heat transmission paths. For the purpose of the examination, the Examiner will assume that “a heat 
Furthermore, it is unclear whether “an external surface of the ultrasound sensor” refers to a surface that is not in contact with the continuous material layer, a surface that does not face the distal end of the support structure, or any other surfaces of the ultrasound sensor. For the purpose of advancing the prosecution, the Examiner will assume that “an external surface of the ultrasound sensor” refers to all the surfaces that are not fully covered by being in direct contact with other parts/surfaces of the ultrasound sensor. 
Regarding Claim 24, it is unclear whether “a coupling surface” and “an external surface” refer to the same surfaces as claimed in claim 1 or other surfaces. For the purpose of advancing the prosecution, the Examiner will assume that “a coupling surface” and “an external surface” refer to any types of surfaces including the “coupling surfaces” and “external surface” as claimed in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 20-21, and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cho (US 2016/0174939 A1).
Regarding Claim 1, Cho discloses An ultrasound imaging probe (Fig. 2 wherein the details of an ultrasound probe provided), comprising: 
a handle configured for handheld use (Fig. 2, #13a, 13b); 

a continuous material layer coupled to the support structure, such that the continuous material layer is disposed on the coupling surface and the external surface, the continuous material layer thereby providing a heat transmission path between the coupling surface and the external surface (Fig. 2, #160 and #130 can be considered as a continuous material layer which are coupled together through grove #135 to make a continuous part for heat dissipation; [0094] wherein “The heat radiation plate 140 [a part of the support structure] may be coupled to the heat spreader 130 through the heat pipe 160”); and 
an ultrasound sensor (Fig. 2, parts #110, 111, 120, 133) coupled to the support structure at the coupling surface and directly in contact with the continuous material layer at the coupling surface (Fig. 2, wherein the ultrasound sensor is coupled to the support structure through the surface #143 which is in direct contact with the conductive/continuous material #130), such that heat from the ultrasound sensor is transmitted away to the support structure via the heat transmission path of the continuous material layer [0094] wherein “The heat radiation plate 140 may be used as a passage through which heat generated from the heat spreader 130 is transferred to the exterior of the ultrasonic probe”; Fig. 2 and [0075] wherein “a heat spreader 130 absorbing heat generated by the transducer”).
Regarding Claim 2, Cho further discloses wherein the coupling surface is a planar surface and the external surface each comprises a planar surface of the support structure (Fig. 2, wherein the coupling surface is a planar surface of the support structure 140, and the external surface 141 is another planar surface of the support structure 140).
Regarding Claim 3, Cho further discloses wherein the ultrasound sensor comprises an acoustic stack (Fig. 2, wherein the acoustic stack may include 110 and 111) and an acoustic backing material adjacent to the acoustic stack (Fig. 2, #120), wherein a surface of the ultrasound sensor that is directly in contact with the continuous material layer includes a surface of the acoustic backing material (Fig. 2-3, wherein part 130 of the continuous material layer through the seating portion 131 is directly in contact with the backing material 120).
Regarding Claim 4, Cho further discloses wherein the ultrasound sensor comprises: 
an acoustic stack (Fig. 2, wherein the acoustic stack may include 110 and 111); 
an acoustic backing material adjacent to the acoustic stack (Fig. 2, #120); and 
a heat-conductive structure adjacent to the backing material, wherein a surface of the ultrasound sensor that is directly in contact with the continuous material layer includes a surface of the heat- conductive structure ([0088] “Thermal grease or a phase change material, such as a thermal medium having superior thermal conductivity, may be applied to the contact portion,” wherein the “thermal grease or a phase change material” can be considered as a heat conductive part of the sensor which is applied to the space between the backing layer and the continuous material level).
Regarding Claim 5, Cho further discloses wherein a material layer is disposed on an external surface of the ultrasound sensor (Fig. 2, wherein a material that forms the seating portion 131 and its side walls encloses some of the external surfaces of the ultrasound sensor, in particular part 120 of the sensor) , and wherein a surface of the ultrasound sensor that is directly in contact with the continuous 
Regarding Claim 6, Cho further discloses wherein the support structure comprises a body and a protrusion extending from the body at the distal portion (Fig. 2, wherein part 140 includes 140a, 140b, 141, and 143), wherein a surface of the protrusion comprises the coupling surface and a surface of the body comprises the external surface (Fig. 2, wherein 143 can be considered as a protrusion that comprises a coupling surface and 141, from the inside or outside, can be considered as the external surface).
Regarding Claim 7, Cho further discloses wherein the external surface extends along a longitudinal axis of the support structure (fig. 2, wherein the external surface 141 extends through the longitudinal axes of the support structure).
Regarding Claim 20, Cho further discloses a ferrule, which ferrule is disposed at a proximal portion of the support structure (Fig. 2, #170, 180 can be parts of a ferrule that are disposed at a proximal portion of the support structure 140), wherein the continuous material layer is disposed on external surfaces of the ultrasound sensor, the support structure, and the ferrule, the continuous material layer thereby providing a heat transmission path from the ultrasound sensor to the support structure and the ferrule, and wherein the ultrasound sensor is directly in contact with the continuous material layer disposed on the external surfaces of the ultrasound sensor, such that heat from the ultrasound sensor is transmitted away to the support structure and the ferrule via the heat transmission path of the continuous material layer (regarding all the limitations except the limitations related to the ferrule, see the rejection for Claim 1; regarding the ferrule and heat transmission to the ferrule, see [0132] wherein “a heat sink for heat dissipation of the ultrasonic probe 1 may be provided in the probe lower part 170, separately from the heat radiation plate 140. The heat sink may be formed of metal having superior thermal conductivity. The heat radiation plate 140 may be coupled to the heat sink or one side of the heat pipe 160 may be coupled to the heat sink, so that heat generated from the transducer 110 and the driving element 111 can be dissipated”).
Regarding Claim 21, Cho further discloses a communication cable disposed within the ferrule and in direct contact with an internal surface of the ferrule (Fig. 2, #180; [0073] wherein 180 is “a cable connection portion; Fig. 2, wherein #181 which is in direct contact with 180  is “A space … from which ultrasonic signals are generated may be formed in the cable connection portion 180, and may be coupled to various electronic components (not shown) to obtain measurement values; [0115] wherein the disclosure makes it clear that the cable is defined as being a part of the system, just not shown in the drawings).
Regarding Claim 23, Cho further discloses wherein the support structure comprises a body (Fig. 2, #140 (140a, 140b)), and wherein the ferrule is coupled to the body at a proximal portion of the support structure (Fig. 2, wherein the ferrule (180, 170) is coupled to the proximal portion of the body through part 170).

Claims 8 is rejected under 35 U.S.C. 103 as being obvious over Cho (US 2016/0174939 A1) as applied to Claim 1, in view of Min (US 2014/0050915 A1).
Regarding Claim 8, Cho discloses all the elements of the claim as applied to Claim 1 except wherein the continuous material layer comprises a graphite sheet bonded to an adhesive.
Min discloses a heat dissipating tape comprising a continuous layer of graphite bonded to an adhesive To provide a heat dissipation system to discharge the heat to the outside of the electronic units (see Abstract, “a heat dissipating adhesive including a graphite-containing acrylic adhesive or silicon adhesive”; [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat dissipation layers or surfaces, as taught by Cho, to be made of 

Claims 9-10, 22, and 24 are rejected under 35 U.S.C. 103 as being obvious over Cho et al. (US 2016/0174939 A1) in view of Cho et al., hereinafter “Cho 2” (US 2014/0364742 A1).
Regarding Claim 9, Cho discloses a … continuous material layer disposed on one or more external surfaces of the ultrasound sensor and the support structure, such that the … continuous material layer provides a … heat transmission path from the one or more external surfaces of the ultrasound sensor to the one or more external surfaces of the support structure, thereby also transmitting the heat away to the support structure (see the rejection for Claim 1).
However, Cho does not disclose explicitly wherein two continuous material layers can be used to provide two heat transmission paths.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (see MPEP 2144.04). Cho discloses all the limitations of Claim 9 with regard to a continuous material layer. Here, Claim 9 merely duplicates Cho’s disclosed continuous material layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s heat dissipation system to 
Furthermore, in a similar field of endeavor, Cho 2 discloses an ultrasound with multiple heat dissipation paths (Fig. 11e, [0048]-[0049] wherein two heat radiation plates #120 and two heat radiation members #160 provide multiple paths for heat dissipation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s heat dissipation system to include multiple heat dissipation paths, like taught by Cho 2, in order to provide an additional heat dissipation means that would improve the heat removal or something similar in nature.
Regarding Claim 10, Cho discloses a ferrule (Fig. 2, #170, 180) and a … continuous material layer disposed on one or more external surfaces of the ultrasound sensor, the support structure, and the ferrule (see the rejection for Claim 1; regarding the ferrule, see [0132] wherein “a heat sink for heat dissipation of the ultrasonic probe 1 may be provided in the probe lower part 170, separately from the heat radiation plate 140. The heat sink may be formed of metal having superior thermal conductivity. The heat radiation plate 140 may be coupled to the heat sink or one side of the heat pipe 160 may be coupled to the heat sink, so that heat generated from the transducer 110 and the driving element 111 can be dissipated”), such that the … continuous material layer provides a … heat transmission path from the one or more external surfaces of the ultrasound sensor to the one or more external surfaces of the support structure and the ferrule, thereby also transmitting the heat away to the support structure and the ferrule (see the rejection for Claim 1; regarding the ferrule, see [0132] as discussed above).
However, Cho does not disclose explicitly wherein two continuous material layers can be used to provide two heat transmission paths.
It would have been prima facie obvious to modify Cho to obtain the invention as specified in claim 10 with the same reasoning as discussed under Claim 9.
Regarding Claim 22, Cho discloses wherein … the heat is also transmitted away from ultrasound sensor to … [the support structure and the ferrule] via the heat transmission path of the continuous material layer (see the rejection for Claim 1 and 20 regarding the heat transmission from the ultrasound sensor to other parts including the ferrule through the continuous material layer). However, Cho is silent as to wherein the communication cable is thermally coupled to the ferrule such that the heat is also transmitted … to the communication cable.
Cho 2, in a similar field of endeavor of manufacturing an ultrasound probe, discloses wherein the communication cable is thermally coupled to the ferrule such that the heat is also transmitted … to the communication cable ([0053] wherein “The cable, … , extends through the cable extension portion 111 [, a thermally conductive ferrule] … . The cable extension portion 111 is made of a material having a high thermal conductivity, thereby enabling heat transferred from each heat radiation member … to be 
Regarding Claim 24, Cho discloses a … continuous material layer disposed on a coupling surface and an external surface of the support structure, the ultrasound sensor coupled to the support structure at the coupling surface and directly in contact with the second continuous material laver, such that the … continuous material laver provides a … heat transmission path between the coupling surface and the external surface, thereby also transmitting the heat away to the support structure. (see the rejection for Claim 1 and 20).
However, Cho does not disclose explicitly wherein two continuous material layers can be used to provide two heat transmission paths.
It would have been prima facie obvious to modify Cho to obtain the invention as specified in claim 10 with the same reasoning as discussed under Claims 9 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsuka (US 20190162832 A1) discloses an ultrasonic probe including a heat dissipation member encased in the housing in thermal connection with the ultrasonic vibrators and housing. Hart (US 20080188755 A1) discloses an improved thermal management of an ultrasound transducer assembly including a cooling system thermally coupling the ultrasound transducer to at least one heat .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793